         Case 1:19-cv-03274-MKD      ECF No. 24    filed 07/22/20   PageID.2023 Page 1 of 3




 1

 2
                                                                                    FILED IN THE
                                                                                U.S. DISTRICT COURT

 3                                                                        EASTERN DISTRICT OF WASHINGTON



                                                                            Jul 22, 2020
 4                                                                             SEAN F. MCAVOY, CLERK



 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   JEFFREY L. 1,                                      No. 1:19-CV-03274-MKD

 8                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 9   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                          ECF Nos. 16, 23

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 23,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney D. James Tree represents Plaintiff. Attorney Kathryn Miller

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 1:19-cv-03274-MKD     ECF No. 24    filed 07/22/20   PageID.2024 Page 2 of 3




 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No. 7.

 3         After consideration, IT IS HEREBY ORDERED that:

 4         1. The parties’ Stipulated Motion for Remand, ECF No. 23, is GRANTED.

 5         2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8         On remand, the parties stipulate that:

 9         The Appeals Council will affirm the finding of disability for the period from

10   July 1, 2015 through August 31, 2016. With regard to the unfavorable periods at

11   issue, if the Appeals Council is unable to issue a favorable decision, the Appeals

12   Council will instruct the ALJ to:

13         (1) Give Plaintiff an opportunity for a hearing;
           (2) Obtain supplemental medical expert evidence to assist in evaluating
14             Plaintiff’s mental and pulmonary impairments;
           (3) Further consider Plaintiff’s impairments at step three of the sequential
15             evaluation process;
           (4) Further consider the medical opinion evidence pursuant to 20 C.F.R. §§
16             404.1527 and 416.927;
           (5) Further evaluate Plaintiff’s residual functional capacity;
17         (6) If necessary, obtain supplemental vocational expert evidence; and
           (7) Issue a new decision for the periods from the alleged onset date of
18             October 30, 2012 through June 30, 2015, and again beginning on
               September 1, 2016.
19
     ECF No. 23 at 1-2.
20
           3. Judgment shall be entered for PLAINTIFF.


     ORDER - 2
      Case 1:19-cv-03274-MKD     ECF No. 24    filed 07/22/20   PageID.2025 Page 3 of 3




 1         4. Plaintiff’s Motion for Summary Judgment, ECF No. 16, is STRICKEN

 2   AS MOOT.

 3         5. Upon proper presentation, this Court consider Plaintiff’s application for

 4   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 5         The District Court Executive is directed to enter this Order, enter

 6   Judgment, forward copies to counsel, and CLOSE THE FILE.

 7         DATED July 22, 2020.
                                 s/Mary K. Dimke
 8                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
